95 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Daniel Joseph MARAVILLA, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 96-1237.
United States Court of Appeals, First Circuit.
Sept. 3, 1996.

Daniel Joseph Maravilla on brief pro se.
Deval L. Patrick, Assistant Attorney General, David K. Flynn, Attorney, Department of Justice, and Marie K. McElderry, Attorney, Department of Justice, on brief for appellee.
Before SELYA, CYR and BOUDIN, Circuit Judges.

PER CURIAM

1
Daniel Joseph Maravilla appeals the denial of his motion filed pursuant to 28 U.S.C. § 2255.  Although he raised numerous issues in that motion, he has confined his appeal to his claim that the government's failure to disclose two FBI-302 reports violated its obligation under  Brady v. Maryland, 373 U.S. 83 (1963), and its progeny.  We deem the remaining issues raised in the § 2255 motion waived.


2
We have carefully reviewed the parties' briefs and the record on appeal as to the Brady issue.  We affirm essentially for the reasons stated in the district court's opinion.   Maravilla v. United States, 901 F.Supp. 62, 64-66 (D.P.R.1995).  We add only the following.


3
Contrary to Maravilla's contention, the district court neither applied the wrong legal standard nor abused its discretion in its ruling.  And, insofar as Maravilla suggests that an erroneous application of law or abuse of discretion is grounds for sua sponte recusal, he is incorrect.  Contentions that the district court erred or abused its discretion in its ruling are routine grounds for appeal, not recusal.   See Liteky v. United States, 114 S.Ct. 1147, 1157 (1994).


4
Affirmed.